Citation Nr: 1446521	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for the residuals of a traumatic brain injury (TMI).  

3.  Entitlement to service connection for residuals of an injury of the mouth.  

4.  Entitlement to service connection for the residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.D. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served in the National Guard, including active duty for training (ACDUTRA) from June 1982 to September 1982, and in July 1984 and June 1985, and inactive duty training (INACDUTRA) in April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant is claiming service connection for several disabilities that he relates to a trauma he sustained while serving on INACDUTRA.  In support of his contentions he testified at the videoconference hearing in February 2013 that he has submitted records showing the incurrence of the injury.  At that time, he also testified that he was in receipt of benefits administered by the Social Security Administration (SSA).  These records were to be submitted by the appellant, but have not been received by the Board.  (In February 2013 correspondence, the appellant and his representative indicated that the appellant was in receipt of Supplemental Security Income (SSI), which are benefits that are also administered by the SSA.)  Records pertaining to the award of such benefits may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). (The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.)  Thus, the AOJ must request complete copies of the SSA records utilized in awarding the appellant SSI disability benefits.

It is further noted that the appellant has not been afforded a medical opinion regarding whether any TBI, mouth injury residuals or dental trauma residuals are the result of the in-service injury he sustained during INACDUTRA.  (While an opinion regarding the appellant's teeth was rendered, the opinion was not made by a dentist, but by a physician assistant).  After considering the statements in the record, the Board finds that medical and dental examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request copies, for association with the claims folder, of any and all records utilized in the appellant's SSI disability determination.  

2.  Following completion of the above, the AOJ should arrange for the appellant to undergo a dental examination to ascertain whether the appellant has residuals of dental trauma that he sustained while on INACDUTRA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any residuals of dental trauma are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Next, the AOJ should arrange for the appellant to undergo a medical examination to ascertain the current nature and etiology of any residuals of a mouth injury and any TBI that he may have sustained while on INACDUTRA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any mouth injury residuals or TBI residuals are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

